
	
		I
		111th CONGRESS
		2d Session
		H. R. 5844
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Rothman of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide all Medicare beneficiaries with the right to guaranteed issue of a
		  Medicare supplemental policy and annual open change-in-enrollment periods, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness in Medigap Options Act of
			 2010.
		2.Guaranteed issue of Medigap policies to all
			 Medicare beneficiaries
			(a)In generalSection 1882(s) of the Social Security Act
			 (42 U.S.C. 1395ss(s)) is amended—
				(1)in paragraph (2)(A), by striking 65
			 years of age or older and is enrolled for benefits under part B and
			 inserting entitled to, or enrolled for, benefits under part A and
			 enrolled for benefits under part B;
				(2)in paragraph (2)(D), by striking who
			 is 65 years of age or older as of the date of issuance and; and
				(3)in paragraph (3)(B)(vi), by striking
			 at age 65.
				(b)Phase-In authority
				(1)In generalSubject to paragraph (2), the Secretary of
			 Health and Human Services may phase in the implementation of the amendments
			 made under subsection (a) in such manner as the Secretary determines
			 appropriate to minimize any adverse impact on individuals enrolled under a
			 Medicare supplemental policy prior to the effective date of this Act.
				(2)LimitThe phase-in period under paragraph (1)
			 shall not exceed 5 years.
				(c)Separate premium class
				(1)In generalSubject to paragraph (2), any individuals
			 enrolled under a Medicare supplemental policy pursuant to the amendments made
			 under subsection (a) shall be classified by the issuer as part of a separate
			 premium class.
				(2)LimitThe provision in paragraph (1) shall apply
			 to individuals that enroll under a Medicare supplemental policy prior to
			 January 1, 2015.
				(d)Additional enrollment period for certain
			 individuals
				(1)One-time enrollment period
					(A)In generalIn the case of an individual described in
			 paragraph (2), the Secretary shall establish a one-time enrollment period
			 during which such an individual may enroll in any Medicare supplemental policy
			 of the individual's choosing.
					(B)PeriodThe enrollment period established under
			 subparagraph (A) shall begin on the date on which the phase-in period under
			 subsection (b) is completed and end 6 months after such date.
					(2)Individual describedAn individual described in this paragraph
			 is an individual who—
					(A)is entitled to hospital insurance benefits
			 under part A of title XVIII of the Social Security Act under section 226(b) or
			 section 226A of such Act (42 U.S.C. 426(b); 426–1);
					(B)is enrolled for benefits under part B of
			 title XVIII of such Act (42 U.S.C. 1395j et seq.); and
					(C)would not, but for the provisions of and
			 amendments made by this section, be eligible for the guaranteed issue of a
			 Medicare supplemental policy under section 1882(s)(2) of such Act (42 U.S.C.
			 1395ss(s)(2)).
					(3)Outreach planThe Secretary shall develop an outreach
			 plan to notify individuals described in paragraph (2) of the one-time
			 enrollment period established under paragraph (1).
				3.Guaranteed issue of Medigap policies for
			 Medicare Advantage and Medicaid enrollees
			(a)In generalSection 1882(s)(3) of the Social Security
			 Act (42 U.S.C. 1395ss(s)(3)), as amended by section 2, is amended—
				(1)in subparagraph (B), by adding at the end
			 the following new clauses:
					
						(vii)The individual was enrolled in a Medicare
				Advantage plan under part C for not less than 12 months and subsequently
				disenrolled from such plan and elects to receive benefits under this title
				through the original Medicare fee-for-service program under parts A and
				B.
						(viii)The individual—
							(I)is entitled to, or enrolled for, benefits
				under part A and enrolled for benefits under part B;
							(II)was eligible for medical assistance under a
				State plan or waiver under title XIX and was enrolled in such plan or waiver;
				and
							(III)subsequently lost eligibility for such
				medical
				assistance.
							;
				(2)by striking subparagraph (C)(iii) and
			 inserting the following:
					
						(iii)Subject to subsection (v)(1), for purposes
				of an individual described in clause (vi), (vii), or (viii) of subparagraph
				(B), a Medicare supplemental policy described in this subparagraph shall
				include any Medicare supplemental
				policy.
						;
				and
				(3)in subparagraph (E)—
					(A)in clause (iv), by striking
			 and at the end;
					(B)in clause (v), by striking the period at
			 the end and inserting a semicolon; and
					(C)by adding at the end the following new
			 clauses:
						
							(vi)in the case of an individual described in
				subparagraph (B)(vii), the annual, coordinated election period (as defined in
				section 1851(e)(3)(B)) or a continuous open enrollment period (as defined in
				section 1851(e)(2)) during which the individual disenrolls from a Medicare
				Advantage plan under part C; and
							(vii)in the case of an individual described in
				subparagraph (B)(viii), the period beginning on the date that the individual
				receives a notice of cessation of such individual's eligibility for medical
				assistance under the State plan or waiver under title XIX and ending on the
				date that is 123 days after the individual receives such
				notice.
							.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to Medicare supplemental policies effective on or
			 after January 1, 2011.
			4.Enrollment of individuals with end stage
			 renal disease in Medicare Advantage
			(a)In generalSection 1851(a) of the Social Security Act
			 (42 U.S.C. 1395w–21(a)) is amended by striking paragraph (3) and inserting the
			 following:
				
					(3)Medicare+Choice eligible
				individualIn this title, the
				term Medicare+Choice eligible individual means an individual who
				is entitled to benefits under part A and enrolled under part
				B.
					.
			(b)Conforming amendments
				(1)Section 1852(b) of the Social Security Act
			 (42 U.S.C. 1395w–22(b)) is amended by striking paragraph (1) and inserting the
			 following:
					
						(1)BeneficiariesA Medicare Advantage organization may not
				deny, limit, or condition the coverage or provision of benefits under this
				part, for individuals permitted to be enrolled with the organization under this
				part, based on any health status-related factor described in section 2705(a)(1)
				of the Public Health Service Act (as amended by section 1201(4) of the Patient
				Protection and Affordable Care Act). The Secretary shall not approve a plan of
				an organization if the Secretary determines that the design of the plan and its
				benefits are likely to substantially discourage enrollment by certain MA
				eligible individuals with the
				organization.
						.
				(2)Section 1859(b)(6)(B) of such Act (42
			 U.S.C. 1395w–28(b)(6)(B)) is amended in the second sentence by striking
			 may waive application of section 1851(a)(3)(B) in the case of an
			 individual described in clause (i), (ii), or (iii) of this subparagraph
			 and.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to plan years beginning on or after January 1,
			 2011.
			5.Providing for
			 annual guaranteed-issue changes in enrollment under Medigap
			 policiesSection 1882(s) of
			 the Social Security Act (42 U.S.C. 1395ss(s)) is amended—
			(1)by redesignating
			 paragraph (4) as paragraph (5); and
			(2)by inserting after
			 paragraph (3) the following new paragraph:
				
					(4)(A)The Secretary shall
				specify an annual period (with the first such period occurring during 2011)
				during which individuals enrolled in a Medicare supplemental policy with a
				particular benefit package may change to another such policy if such other
				policy is offered by a different issuer and available for issuance to new
				enrollees by such issuer and if such other policy has the same benefit package
				or a benefit package with lesser benefits (as determined by the Secretary).
				Such annual period shall, to the extent feasible, coincide with annual open
				enrollment periods under parts C and D. A change in enrollment during such a
				period in a year shall become effective as of the first day of the following
				year.
						(B)In the case of an individual who
				seeks to change enrollment to a Medicare supplemental policy issued by a
				different issuer during an annual period pursuant to subparagraph (A), subject
				to subparagraph (C), the issuer of such policy—
							(i)may not deny or condition the issuance or
				effectiveness of the policy a Medicare supplemental policy described in
				subparagraph (A);
							(ii)may not discriminate in the pricing
				of such policy, because of health status, claims experience, receipt of health
				care, or medical condition; and
							(iii)may not impose an exclusion of
				benefits based on a preexisting condition under such policy.
							(C)In the case of a change of enrollment
				under this paragraph and in order to prevent adverse selection under this
				paragraph from disrupting the orderly marketing of Medicare supplemental
				policies, the Secretary may permit the new issuer of the Medicare supplemental
				policy to apply such limited pre-existing conditions and such premium rating
				rules as may be
				appropriate.
						.
			
